Morton, J.
The defendant concedes that there was evidence that at the time of the search the premises were used for the illegal purpose alleged in the complaint.
There was evidence that the defendant had been seen about the premises from December 11, the day when she testified that she sold out to Donahoe, to December 31, the period covered by the complaint, doing the same things and acting as she had done before December 11; and it was a question of fact for the jury whether the sale to Donahoe was a pretence, or whether she still owned and kept the place.
While the exceptions do not state that the defendant was present when the two men came to the door with the liquor and the beer, they do not state that she was not. It was for the jury to say from the description of what took place whether the manner in which the men came showed that they were accustomed to come there and deliver liquor and beer. If they were accus-. tamed to deliver liquor there, that fact would have some tendency to prove that the place was kept for the illegal sale of intoxicating liquors.
Evidence of what took place between the defendant and Donahoe a fortnight before the trial, in February, 1895, in reference to the sewing-machine, would have had no legitimate tendency to prove that the sale to Donahoe was not a pretence, or that the defendant did not keep the place from December 11 to December 31.

Exceptions overruled.